CHIASSON, Justice Ad Hoc,
dissenting.
I cannot subscribe to the conclusion that an out-of-time appeal can affect the finality of the trial court’s judgment. Appeals, even timely ones, can only be taken from final judgments. La.C.Cr.P. Art. 912;1 State v. London, 316 So.2d 743 (La.1975). Failure to timely appeal within the delay provided for in La.C.Cr.P. Art. 914 2 renders the judgment of the trial court final. State v. Delatte, 372 So.2d 1200 (La.1979).
The judgment in this case was therefore final when the Searle and Spears cases (cited in majority opinion) were decided. [Compare State v. Veazey, 337 So.2d 1163 (La.1976), where State’s appeal was dismissed because of an untimely appeal.]

. La.C.Cr.P. Art. 912 provides in part:
“A. Only a final judgment or ruling is ap-pealable.”


. La.C.Cr.P. Art. 914 provides:
“A motion for an appeal may be made orally in open court or by filing a written motion with the clerk. The motion must be made no later than fifteen days after the rendition of the judgment or ruling from which the appeal is taken. The motion shall be entered in the minutes of the court.”